COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

                                                   '

                                                   '            No. 08-14-00053-CV
 IN RE: H.R.L.,
                                                   '      AN ORIGINAL PROCEEDING
                                Relator.
                                                   '              IN MANDAMUS
                                                   '


                                           JUDGMENT

        The court has considered this cause on the Relator=s petition for writ of mandamus

against the Honorable Mike Herrera, Judge of the 383rd District Court of El Paso, Texas, and

conditionally grants relief, in accordance with the opinion of this court. The writ will issue only

if the trial court fails to comply with this opinion.

        All costs herein having been paid, no further order is made with respect thereto.

        IT IS SO ORDERED THIS 29TH DAY OF AUGUST, 2014.



                                        ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.